Casey, J.
Appeal (transferred to this Court by order of the Appellate Division, Second Department) from an order of the Supreme Court (Burrows, J.), entered April 11, 1995 in Westchester County, which, inter alia, awarded plaintiffs sanctions in the form of counsel fees against certain defendants.
At issue in this appeal is whether Supreme Court erred in imposing sanctions upon certain defendants for their deliberate dilatory conduct during discovery. We conclude that Supreme Court’s award of sanctions should not be disturbed as it was not an improvident exercise of the court’s discretionary authority under CPLR 3126, which is separate and distinct from the authority granted by 22 NYCRR 130-1.1 (see, Taub v Wulwick, 168 AD2d 492, 493; see also, Siegel, NY Prac §§ 367, 414A, at 540, 631 [2d ed]).
Mikoll, J. P., Mercure, Crew III and Yesawich Jr., JJ., concur. Ordered that the order is affirmed, with costs.